Per Curiam,
The plaintiff was employed by a paper company in whose plant the defendant had contracted to place ma*400cbinery and to erect a smokestack. He was injured by the falling, because of a defective rope, of a large piece of sheet steel used in building the stack. The main ground of the defense was that the work of building the stack had been sublet by the defendant and was done by an independent contractor. The contract with the subcontractor was partly in writing and partly oral and there was a dispute in relation to the oral part of it. The testimony produced by the plaintiff tended to show that while the subcontractor furnished men and machinery, the whole control and management of the work was under the charge of the defendant. This was the pivotal point of the case and the question was necessarily for the jury. The court could not construe the contract as a whole, without deciding the disputed controversy of fact. We find no error in the record.
The judgment is affirmed.